ARCHBALD, Judge
(concurring).
[3] I agree that the petition should be dismissed, but not on the ground that the proceedings before the Commission were not in time, on which I do not undertake to pass. The government has moved to dismiss for the reason that as the case stands there is no- order of the Commission to be reached; and that all, in effect, that we are asked to do is to give a construction to the statute different from that expressed b)'' the Commission, which,aside from an actual adjudication, it is not our province to do. This motion, if well taken, cannot be disregarded, and in my judgment it clearly is.
The petitioner was not a complainant before the Commission. The proceedings there were instituted by the carrier and consisted of a petition asking leave to make reparation for an excessive freight charge which had been admittedly exacted on a single shipment some time before. The Commission refused to entertain the petition on the ground that according to its previous ruling in Blinn Lumber Co. v. Southern Pacific R. R., 18 Interst. Com. Com’n R. 434, it was too late, more than two years having elapsed since the goods were shipped and the excessive charge made, although it was within two years of the time when the rate was paid. The present petition is by the shipper, and, after setting forth the facts, complains that the construction so placed by the Commission on section 16 of the Interstate Commerce Act, that a cause of" action on a claim for reparation accrues within the meaning of the law on the date when the freight is shipped, and is barred unless complaint is made to the Commission within two years from that time, is erroneous, and should be set aside and held for naught by this court. The prayer is that “the petition be heard and granted,” and that the petitioner “be permitted to file its claim for reparation with the Commission and háve all other and proper relief.”
The case has been submitted on briefs; counsel for the petitioner not being able to be present. The question involved is an important and difficult one, and, for a correct solution, needs all the light possible by way of oral argument, and we lack that valuable aid. No merely advisory opinion is to be indulged in, and that, having regard to the record, is all, as it seems to me, that would result here. As already stated, the shipper made no complaint to the Commission. *675The carrier simply asked leave to redress what it had done, hy repaying the excess charge, it may be that this practice is sanctioned by the statute, hut it cannot be made to take the place of that which is required of the shipper before he has ground for coming here. Where the shipper has a grievance, he is to apply to the Commission (section 13), setting forth his cause of complaint; the carrier being called on to satisfy it or show cause why it should not. And if the Commission, after a hearing (section 16), decides that the shipper is entitled to damages, an order is to he made on the carrier to pay hy a day certain, which the shipper, on failure of the carrier to comply, may enforce by proceedings against it in court. It is with regard to complaints of this character that it is provided that they shall be filed with the Commission “within two years from the time the cause of action accrues and not after”; the meaning of which is the subject of controversy here.
The essence of the proceedings which are thus provided for by the statute is to be maintained, and this calls for a complaint by the shipper as the fundamental tiling. A petition by the carrier for leave to make good! to the shipper that which is the subject of complaint is not a substitute therefor. The closer the statute is adhered to the less chance is there to go astray. The difficulty is that neither the issue nor the outcome in the two proceedings is the same. The one is adversary, however the carrier may cbme in and admit it, and looks to an order which the carrier is required and may be compelled to obey; (he other merely seeks permission to make redress, which, being sanctioned, if at all, by reason of the general supervision of the Commission over the affairs of interstate carriers, is more or less a matter of discretion, and upon being refused leaves the parties practically as they were before. Where the shipper complains, and an order in his favor is made, he has something on which he can proceed. Or, if it is refused, under our ruling in the Proctor & Gamble Case, 188 Fed. 221, upon a proper showing he would have ground for relief here. But where on application of the carrier the right to make reparation is denied, there is né order adverse to the shipper, in contemplation of law, however much it may stand in the way of his getting his money in practical effect, the carrier without the approval of the Commission not caring to take the risk.
it cannot be said, in other words, that, by the refusal of the petition of the carrier, the shipper is denied a right which he is entitled to maintain, ft is still open to him to make his complaint to the Commission and get a ruling thereon. And it is only the attitude already taken by that body, or, as it is charged in the petition, the construction put by it on the statute, which stands in the way. But complaint might just as well he made of the ruling in the Mitin Cumber Case, on which the. Commission relies; that being where the trouble begins. The right to file a claim for reparation with the Commission, which is prayed for, is thus, in fact, in the petitioner’s own bauds. There are other considerations which are opposed to a petition by the carrier being taken as the equivalent of a complaint by the shipper, as, for instance, if the shipper is not content with the reparation proposed, *676a situation with which on any such basis it would be awkward to deal. It is difficult to see also, how, if the carrier is willing to make reparation and the Commission is satisfied that there is no collusion, the matter of time should stand in the way. But without enlarging further, it seems to me that only by the most extreme construction can the rejection of the carrier’s petition be regarded! as an order of the Commission, over which we have jurisdiction, and with respect to which at the instance of the shipper we can grant relief and particularly the relief here asked; and that the motion to dismiss should be granted for this reason, but not for the reason that the petition presented by the carrier to the Commission was not in time.